The bonds of the railroad company in the hands of its agents were in no sense property of the company, liable to be seized under attachment or execution. They were deposited with the defendants to be delivered to such persons as should be willing to lend money to the company and take them as security for its repayment. The fact that they were executed by a corporation, and for the purpose of being sold in the stock market to the highest bidder, does not alter the character of the instruments or the nature of the transaction. It is only another form of borrowing money; and if it was contemplated that they should be sold at less than par, it would only be the very common case, in these times, of borrowing at a usurious premium. The bonds, until delivered, had no more validity than the undelivered note of an individual, made for the same purpose. They could acquire no validity until delivered by the company or with its assent. The law has made no provision for compelling either the execution or delivery of pecuniary obligations by a debtor to his creditor in this manner. The sheriff, with the requisite legal process, may seize the property of corporations or individuals, and sell the same to satisfy judgments against them; but the law has *Page 491 
not, even through the aid of the Code, clothed him with power to execute obligations for those against whom he holds process, or to deliver for them obligations which they may have executed but not delivered. If these had been the simple notes or bonds of an individual, intrusted to his agent for a similar purpose, no such experiment would probably have been tried. But they are no more liable to be seized, upon attachment or execution, in consequence of having been made by a railroad company or other corporation. Until delivered by the company they were worthless and in no sense property.
The judgment must be affirmed.
All the judges concurring,
Judgment affirmed.